Case: 21-10929     Document: 00516321584         Page: 1     Date Filed: 05/17/2022




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                       May 17, 2022
                                  No. 21-10929
                                Summary Calendar                      Lyle W. Cayce
                                                                           Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Christopher Alexander,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 5:01-CR-60-1


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Christopher Alexander, federal prisoner # 25906-177, was sentenced
   to life imprisonment following convictions for a drug-trafficking conspiracy
   involving cocaine base. Upon motion by Alexander, the district court
   reduced his life sentence to 480 months of imprisonment pursuant to § 404


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10929      Document: 00516321584           Page: 2   Date Filed: 05/17/2022




                                     No. 21-10929


   of the First Step Act of 2018, Pub. L. No. 115-391, § 404, 132 Stat. 5194, 5222.
   Alexander appeals the extent of the sentence reduction granted by the district
   court, as well as the court’s denial of his motion for reconsideration. He
   contends that the district court did not adequately explain the reasons for its
   decision only to reduce his sentence to 480 months of imprisonment or
   provide him an opportunity to object prior to issuing its ruling on his § 404
   motion.
          The record reflects that the district court had before it Alexander’s
   motion, the Government’s response, and the probation officer’s worksheet.
   The district court explicitly stated in its order that it had considered the 18
   U.S.C. § 3553(a) factors and determined that a sentence reduction from life
   to 480 months of imprisonment was appropriate in light of public safety
   issues and Alexander’s post-sentencing conduct. This explanation, which
   was the basis for the Government’s opposition to a reduction below 480
   months, was sufficient for meaningful appellate review. See United States v.
   Whitehead, 986 F.3d 547, 551 (5th Cir. 2021); United States v. Batiste, 980
   F.3d 466, 479 (5th Cir. 2020). To the extent that the district court denied
   Alexander an opportunity to object prior to issuing its ruling, any error was
   harmless given that the district court considered Alexander’s objections
   when ruling on his motion to reconsider and Alexander fails to indicate what
   further objections he would have raised before the court. See United States v.
   Mueller, 168 F.3d 186, 189 (5th Cir. 1999) (citing United States v. Gonzalez-
   Balderas, 105 F.3d 981, 984 (5th Cir. 1997)).
          We do not consider Alexander’s arguments that he was denied a copy
   and opportunity to object to the probation officer’s worksheet and that he
   was denied a right to counsel because he raises these arguments for the first
   time in his reply brief. See Yohey v. Collins, 985 F.2d 222, 224–25 (5th Cir.
   1993). Alexander has not shown that the district court abused its discretion
   with respect to his motions. See Batiste, 980 F.3d at 469; United States v.



                                          2
Case: 21-10929    Document: 00516321584          Page: 3   Date Filed: 05/17/2022




                                  No. 21-10929


   Rabhan, 540 F.3d 344, 346 (5th Cir. 2008).    Accordingly, the orders of the
   district court are AFFIRMED.




                                       3